UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6134



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAZEL ANN THORNTON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-00-596-WMN; CA-03-185-WMN)


Submitted:   March 17, 2004                 Decided:   April 6, 2004


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Hazel Ann Thornton, Appellant Pro Se. James G. Warwick, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hazel Ann Thornton seeks to appeal the district court’s

order denying relief on her motion filed under 28 U.S.C. § 2255

(2000) and denying her motion for reduction of sentence filed under

Fed. R. Crim. P. 35.

           An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    her

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        As to the denial of § 2255 relief, we

have independently reviewed the record and conclude that Thornton

has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss her appeal of the court’s

denial of her § 2255 motion.

           We may remedy the government’s refusal to move for a

reduction of sentence under Rule 35 only if the refusal is based on

an unconstitutional motive, such as racial animus, or if the


                                   - 2 -
government acted in bad faith.   See Wade v. United States, 504 U.S.

181, 185-86 (1992).   We conclude Thornton has not demonstrated the

Government acted in bad faith in refusing to move under Rule 35,

and we therefore affirm that aspect of the district court’s order.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                 DISMISSED IN PART;
                                                   AFFIRMED IN PART




                                 - 3 -